Exhibit 10.1

STOCK OPTION TERMS
FOR A NON-QUALIFIED STOCK OPTION (NQSO)
UNDER THE MERCK & CO., INC. 2004 INCENTIVE STOCK PLAN

This is a summary of the terms applicable to the stock option specified on this
document. Different terms may apply to any prior or future stock option. These
Stock Option Terms apply to the Annual and Quarterly Stock Options granted in
2005.

I. GENERAL INFORMATION

This stock option becomes exercisable in equal installments (subject to rounding
process) on the Vesting Dates indicated in the accompanying box. This stock
option expires on its Expiration Date, which is the day before the tenth
anniversary of the Grant Date. If your employment with the Company is
terminated, your right to exercise this stock option will be determined
according to the terms in Section II.

II. TERMINATION OF EMPLOYMENT

A. General Rule. If your employment is terminated for any reason other than
those specified in the following paragraphs, the portion of this stock option
that is unvested will expire on the date your employment ends; the portion of
this stock option that is vested will expire on the day before the same date of
the third month after your employment ends, but in no event later than the
original Expiration Date.

B. Retirement. If you retire from service with the Company, this stock option
will continue to become exercisable on applicable Vesting Dates and will expire
on its original Expiration Date.

C. Separation. If your employment is terminated and the Company determines that
such termination resulted from the elimination of your job or the sale of your
subsidiary, division or joint venture, the portion of this stock option that is
unvested will vest immediately upon such termination. Whether already vested on
the date of your separation or vested as a result of your separation, this stock
option will expire the day before the second anniversary of the date your
employment with the Company ends, but in no event later than the original
Expiration Date. Notwithstanding the foregoing, the Compensation and Benefits
Committee of the Board of Directors of Merck & Co., Inc., may determine, for
purposes of this stock option grant, whether employment with an entity that is
established from the Company’s spin off, split off, split up or distribution of
equity securities in connection with that entity constitutes a termination of
employment or separation, and may make adjustments, if any, as it deems
appropriate, at the time of the distribution of such equity securities, in the
kind and/or number of shares subject to this option, and/or in the option price
of such option.

D. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this stock option (whether vested or unvested) will
expire immediately upon your receipt of notice of such termination.

E. Death. If you die, the portion of this stock option that is unvested will
vest immediately upon your death. Whether already vested on the date of your
death or vested as a result of your death, this stock option will expire on the
earlier of: (a) the day before the third anniversary of your death, or (b) the
later of (i) the Original Expiration date or (ii) the day before the first
anniversary of your death. This stock option will expire on such earlier date
than otherwise specified in this paragraph as may be required under applicable
non-U.S. law (e.g., in France, six months from the date of death).

F. Change in Control. Upon a change in control of the Company, this stock option
will become fully vested and will remain exercisable for five years following
termination of your employment following a change in control (but not beyond the
Expiration Date). This extended exercise period does not apply in the case of
termination by reasons of retirement, misconduct or death, as described in
paragraphs B, D and E above or termination prior to a change in control. If this
stock option does not remain outstanding following the change in control and is
not converted into a successor stock option, then you will be entitled to
receive cash for this option in an amount at least equal to the difference
between the price paid to stockholders in the change in control and the Option
Price of this stock option. A “change in control” has the same meaning that it
has under the Merck & Co., Inc. Change in Control Separation Benefits Plan.

G. Joint Venture. Employment with a joint venture or other entity in which the
Company has determined that it has a significant business or ownership interest
(a “JV”) is not considered termination of employment for purposes of this stock
option. If you transfer employment from the Company to a JV or from a JV to the
Company, such employment must be approved by, and contiguous with employment by,
the Company or the JV. The terms set out in paragraphs A-F above apply to this
stock option while the option holder is employed by the JV.

III. TRANSFERABILITY

This stock option is not transferable and may not be assigned or otherwise
transferred except, under specific terms, by executives who hold or who retired
within the prior twelve (12) months from a Grade 1 or Section 16 position.

This stock option is subject to the provisions of the 2004 Incentive Stock Plan
and the Rules and Regulations thereunder established by the Compensation and
Benefits Committee of the Board of Directors of Merck & Co., Inc. For further
information regarding your stock options, you may access the Merck Stock Option
homepage at http://humres.merck.com/stockoptions, which includes links to the
Prospectus for the 2004 Incentive Stock Plan and the Company’s Annual Report and
Proxy Statement.

